Citation Nr: 1504300	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-14 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Vines Hospital from January 22, 2012, to January 24, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from August 1979 to August 1983.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 determination of the Gainesville, Florida, VA Medical Center (VAMC) which granted payment of unauthorized medical expenses incurred at the Vines Hospital from January 10, 2012, to January 21, 2012, and denied payment of unauthorized medical expenses incurred at that facility from January 22, 2012, to January 24, 2012.  The Board has reviewed the physical claims, the Veterans Health Administration (VHA) file, and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that payment of unauthorized medical expenses incurred during her psychiatric hospitalization at the Vines Hospital from January 22, 2012, to January 24, 2012, is warranted as she was sent to the hospital by a VA psychiatrist due to her suicidal ideation and that physician should have overseen her transfer to a VA facility after January 21, 2012, if appropriate.  

Generally, VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, the veteran who received emergency treatment either could have been transferred from the non-VA facility to a VA medical center or other appropriate Federal facility or could have reported to a VA medical center or other appropriate Federal facility.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.121 (2014).  The United States Court of Appeals for Veterans Claims (Court) has clarified that: the Board has "a positive duty to inquire into the "sound medical judgment" of [the designated VA clinician];" "sound medical judgment would seem to require, at a minimum, that the VA physician making the determination examine and account for available medical records;" and "it is the Board's responsibility to ensure that the VA physician's determination as to the ending point of the medical emergency considered the private physicians' opinions and records."  Bellezza v. Principi, 16 Vet. App. 145, 150 (2002).  

In the May 2012 statement of the case (SOC), the VAMC indicated that: "a VA physician second clinical review of the medical condition for this episode of care resulted in upholding original determination of the date of stabilization is July 21, 2012;" "the records indicate on January 21, 2012, [the Veteran] was actively engaged in physical fitness and good communications with peers and staff;" "the medical staff at the Vines were making preparations for discharge planning;" and "therefore, she could have safely transferred to a VA facility on January 21, 2012."  

In reviewing the January 23, 2012, hospital discharge summary from the Vines Hospital, the Board notes that it is unclear as to when the Veteran's psychiatric disability had stabilized during her period of hospitalization.  Indeed, the Veteran's treating physician commented that: "she described her mood at that time as 'funky' and this morning felt suicidal;" "later, after adding Seroquel, she reported feeling much better;" and "she then denied any suicidal or homicidal ideations and denied hallucinations."  The Veteran was discharged from the private hospital on January 24, 2012.  

It not apparent whether or not the reviewing VA physician considered the discharge summary relating the Veteran's January 23, 2012, suicidal thoughts and subsequent change in medication.  Given this fact and in light of the Court's direction in Bellezza, the Board finds that the record should be referred for review by an appropriate VA physician to determine whether the Veteran's psychiatric disability picture had stabilized to the point where she could have been transferred to a VA facility prior to January 24, 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the all relevant medical records to the appropriate VA physician for review.  The physician should advance an opinion, based on sound medical judgment, as to whether the Veteran either could have been safely transferred from the Vines Hospital to a VA medical center or other appropriate Federal facility or could have reported to a VA medical center or other appropriate Federal facility between January 22, 2012, and January 24, 2012.  

2.  Then readjudicate the issue of payment or reimbursement of unauthorized medical expenses incurred at the Vines Hospital from January 22, 2012, to January 24, 2012.  If the benefit sought on appeal remains denied, the Veteran and her accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 


	(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

